[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as In
re Adoption of H.P., Slip Opinion No. 2022-Ohio-4369.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.




                          SLIP OPINION NO. 2022-OHIO-4369
                               IN RE ADOPTION OF H.P.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
  may be cited as In re Adoption of H.P., Slip Opinion No. 2022-Ohio-4369.]
Adoption law—R.C. Chapter 3107—Putative-father registry—Biological father did
        not take steps necessary under Ohio’s adoption statutes to preserve his right
        to object to child’s adoption—Court of appeals’ judgment reversed and
        cause remanded to court of appeals.
    (No. 2022-0159—Submitted July 13, 2022—Decided December 8, 2022.)
              APPEAL from the Court of Appeals for Van Wert County,
                            No. 15-21-03, 2021-Ohio-4567.
                                  __________________
        BRUNNER, J.
        {¶ 1} Since establishing a putative-father registry in 1996, Ohio has clearly
warned putative fathers that “[a] man who has sexual intercourse with a woman is
on notice that if a child is born as a result and the man is the putative father, the
child may be adopted without his consent pursuant to division (B) of section
                                  SUPREME COURT OF OHIO




3107.07 of the Revised Code,”1 R.C. 3107.061. See also Am.Sub.H.B. No. 419,
146 Ohio Laws, Part III, 4660, 4692 (establishing Ohio’s putative-father registry
through the enactment of R.C. 3107.062).
        {¶ 2} Registering as a putative father is not the only means by which a
purported father can protect his right for his consent to an adoption to be necessary,
but it is certainly the simplest. By completing a form online or by submitting the
form by email, regular mail, or in person to an Ohio Department of Job and Family
Services office, a putative father can ensure that he receives notice of any adoption
proceedings involving a child that he believes he has fathered.                            See Ohio
Department       of    Job     and     Family      Services,       Putative      Father     Registry,
https://jfs.ohio.gov/pfr/index.stm (accessed Dec. 1, 2022) [https://perma.cc/ZHC9-
LJ9K]. Registration can be done at no cost to the putative father, and it requires no
involvement by the mother. See id.; R.C. 3107.062. However, failure to register
or to take other required steps in the time and manner prescribed by Ohio’s adoption
statutes will result in the father’s having no say should another person step forward
to adopt the child.
        {¶ 3} Ohio’s adoption laws reflect the legislature’s careful balancing of
rights, through specific procedures, to further the best interests of children. In re
Adoption of Zschach, 75 Ohio St.3d 648, 651, 665 N.E.2d 1070 (1996).


1. R.C. 3107.07 provides that the consent of the putative father of a minor to the minor’s adoption
is not required if either of the following applies:

                  (1) The putative father fails to register as the minor’s putative father with
        the putative father registry established under section 3107.062 of the Revised
        Code not later than fifteen days after the minor’s birth;
                  (2) The court finds, after proper service of notice and hearing, that any
        of the following are the case:
                  (a) The putative father is not the father of the minor;
                  (b) The putative father has willfully abandoned or failed to care for and
        support the minor;
                  (c) The putative father has willfully abandoned the mother of the minor
        during her pregnancy and up to the time of her surrender of the minor, or the
        minor’s placement in the home of the petitioner, whichever occurs first.




                                                  2
                                   January Term, 2022




Importantly, when a child needs a stable family environment and adoption is
necessary to meet that need, the statutes require an adoption to proceed
expeditiously. Id. And while we have held that any exception to the consent
requirements for adoption must be construed in favor of protecting a natural
parent’s right to parent his or her child, see In re Adoption of P.L.H., 151 Ohio St.3d
554, 2017-Ohio-5824, 91 N.E.3d 698, ¶ 23, when the language of a statute is clear,
as it is here, we apply the statute as written, see Gabbard v. Madison Local School
Dist. Bd. of Edn., 165 Ohio St.3d 390, 2021-Ohio-2067, 179 N.E.3d 1169, ¶ 13.
        {¶ 4} In this matter, appellee, K.W., a biological father, wanted to parent
his child but he did not take the appropriate steps under Ohio’s adoption laws to
preserve his right to do so. We therefore reverse the judgment of the Third District
Court of Appeals and remand the matter to the court of appeals for it to consider
K.W.’s third and fourth assignments of error raised in that court, which it
determined were moot, 2021-Ohio-4567, ¶ 10-11.
                                        I. FACTS
                              A. The adoption proceeding
        {¶ 5} Appellants N.P. and J.P., a married couple,2 filed a petition for legal
adoption of H.P., K.W.’s biological child, in the Van Wert County Probate Court
(hereafter, “the probate court”) on September 3, 2020, when H.P. was just three
days old. Appellant J.D. was 17 years old when she gave birth to H.P. J.D. planned
for H.P.’s adoption and executed the necessary consent forms that were filed with
the adoption petition.
        {¶ 6} N.P. and J.P. informed the probate court on the adoption application
that they did not believe that the consent of H.P.’s biological father would be
required. N.P. and J.P. notified the court at the time of the application that a
putative father might still come forward and had until 15 days after H.P.’s birth to


2. “A husband and wife together,” R.C. 3107.03(A), may adopt a minor child, R.C. 3107.02.




                                              3
                             SUPREME COURT OF OHIO




do so. However, they believed that any putative father’s consent would not be
required under Ohio law, due to willful abandonment of J.D. during her pregnancy
and failure to support her and the child. Later, N.P. and J.P. filed in the probate
court a certificate indicating that no putative father of the child had registered with
the Ohio Putative Father Registry as of September 16, 2020.
       {¶ 7} On September 17, 2020, 18-year-old K.W., believing he was the
father of H.P., filed an action in the Logan County Juvenile Court seeking custody
and genetic paternity testing of H.P. On September 23, 2020, K.W. filed an
objection to the adoption in the Van Wert County probate court, informing the court
that he believed he was H.P.’s biological father and arguing that J.D. knew he was
the father and that he did not agree with her plan to place H.P. for adoption. He did
not inform the probate court at that time of the juvenile-court custody proceeding,
and he did not request that the probate court stay the adoption proceeding. N.P.
and J.P. filed a motion to strike K.W.’s objection on the ground that K.W. was not
entitled to object because he did not timely register as a putative father.
       {¶ 8} The probate court scheduled a hearing on K.W.’s objection (hereafter,
the “consent hearing”), which was held on January 29, 2021. One day prior to that
hearing, K.W. filed a motion to intervene in the adoption proceeding and an
additional objection asserting that he was “the biological father of the subject minor
child by Judgment Entry of the Logan County, Ohio Juvenile Court dated January
21, 2021.” K.W. did not submit a copy of the juvenile court’s entry or a request to
stay the adoption proceeding.
       {¶ 9} K.W. had requested in December 2020 that the probate court
“establish paternity.” But on January 21, 2021, he asked the probate court to
dismiss that request, noting that a Logan County administrative or juvenile-court
order was “forthcoming” that would “establish[] [him] as the natural and biological
father.” K.W. attached to that request a copy of a genetic-testing report and an
administrative order of the Logan County Child Support Enforcement Agency.



                                          4
                                January Term, 2022




       {¶ 10} N.P. and J.P. asked the probate court to strike the attachments
because, in their view, they were unauthenticated and irrelevant to K.W.’s
voluntary dismissal of his request to establish paternity. On January 25, 2021, the
probate court issued a judgment entry accepting the dismissal of K.W.’s request
and noting that “the probate court does not have jurisdiction over paternity
proceedings.”
       {¶ 11} At the consent hearing, K.W. testified that he found out about J.D.’s
pregnancy in February 2020. K.W. stated that he told J.D. at that time that he
wanted to “be in [his] kid’s life” and that he did not agree with her decision to
proceed with an adoption. K.W. testified that he maintained communication with
J.D. until just before H.P.’s birth, when his then-attorney advised him to “give [J.D.
and her family] some space and not text them until the kid was born.”
       {¶ 12} K.W. testified at the consent hearing that he also followed the advice
of his former attorney to wait until the child was born to register with the Ohio
Putative Father Registry. K.W. said that he knew that J.D. was due to give birth
on September 5, 2020, but he explained that he did not find out about H.P.’s birth
until September 16, 2020—one day past the deadline for registering as a putative
father. K.W. testified that had he known the rules or known sooner that H.P. had
been born, he would have registered before September 16.
       {¶ 13} At the conclusion of the consent hearing, the attorneys and the
probate-court judge engaged in a discussion about whether K.W. fell within the
definition of “putative father” under R.C. 3107.01(H), which is


       a man, including one under the age eighteen, who may be a child’s
       father and to whom all of the following apply:
                (1) He is not married to the child’s mother at the time of the
       child’s conception or birth;
                (2) He has not adopted the child;




                                          5
                             SUPREME COURT OF OHIO




               (3) He has not been determined, prior to the date a petition
       to adopt the child is filed, to have a parent and child relationship
       with the child by a court proceeding pursuant to sections 3111.01 to
       3111.18 of the Revised Code, a court proceeding in another state, an
       administrative agency proceeding pursuant to sections 3111.38 to
       3111.54 of the Revised Code, or an administrative agency
       proceeding in another state;
               (4) He has not acknowledged paternity of the child pursuant
       to sections 3111.21 to 3111.35 of the Revised Code.


Counsel for the parties agreed that K.W. met the definition of “putative father.”
       {¶ 14} The parties also agreed that the Logan County juvenile court had
issued the January 21, 2021 judgment entry setting forth the genetic-testing results,
which concluded that K.W. was the biological father of H.P. In his written closing
arguments, K.W. asserted that he had taken sufficient steps to protect his right to
parent H.P., even though he had failed to timely register as a putative father. He
asked the probate court to allow him to intervene in the adoption matter and to
sustain his objection to the adoption, but he did not point to any specific binding
authority to support his position that the adoption could not proceed without his
consent.
       {¶ 15} The probate court issued its decision on March 9, 2021.               It
determined that under R.C. 3107.07(B), the adoption could proceed without K.W.’s
consent because K.W. had failed to register with the putative-father registry not
later than 15 days after H.P.’s birth. See R.C. 3107.07(B)(1). The probate court
found that K.W. “could have registered on the Ohio Putative Father Registry
anytime from when he became romantically involved with [J.D.] until 15 days after
the birth of the child on August 31, 2020,” and that had he done so, his rights would
have been protected. The probate court sympathized with K.W. but found that the



                                         6
                                 January Term, 2022




legislature’s deadline under R.C. 3107.07(B) promoted the goal of giving certainty
to families who want to adopt a child. K.W. appealed the probate court’s judgment
to the Third District.
                                    B. The appeal
        {¶ 16} On appeal, K.W. refined his arguments. He asserted that the probate
court had erred in finding that his consent to the adoption was not required under
R.C. 3107.07(B), which applies only to putative fathers, because at the time of the
consent hearing, he was H.P.’s legal father. K.W. also argued that the probate court
was required to “yield” to the Logan County juvenile court’s finding that K.W. is
H.P.’s father, citing In re Adoption of Pushcar, 110 Ohio St.3d 332, 2006-Ohio-
4572, 853 N.E.2d 647, for the proposition that an adoption should not proceed in a
probate court when a parenting action regarding the child is pending in a juvenile
court. K.W. argued that once he filed his custody case in the juvenile court, the
probate court was required to stay the adoption proceeding.
        {¶ 17} J.D., N.P., and J.P. filed a joint brief in the court of appeals, arguing
that K.W. had not established his right to withhold his consent to the adoption as
either a legal father or a putative father. They argued that K.W.’s reliance on
Pushcar and its progeny was erroneous because those decisions require a probate
court to stay an adoption proceeding only when a paternity action has been filed in
a juvenile court prior to the filing of the adoption petition.
        {¶ 18} The Third District held that there was no question that K.W. was a
putative father at the time the adoption petition was filed and that he had not
registered with the putative-father registry within 15 days after H.P.’s birth. 2021-
Ohio-4567 at ¶ 4. The appellate court held that the probate court was therefore
correct in determining that K.W.’s consent to the adoption was not necessary as a
mere putative father. Id. at ¶ 5. But it held that K.W. had a “second status” as the
biological father of H.P. Id. It determined that the probate court should have
considered whether K.W.’s consent—“as the legal father with all of the rights and




                                           7
                             SUPREME COURT OF OHIO




responsibilities that entails”—was necessary under R.C. 3107.07(A). 2021-Ohio-
4567 at ¶ 8. The appellate court remanded the matter to the probate court for it to
conduct that analysis. Id. at ¶ 11.
       {¶ 19} We accepted J.D.’s appeal and the appeal filed by N.P. and J.P. for
discretionary review. See 166 Ohio St.3d 1467, 2022-Ohio-1163, 185 N.E.3d 106.
                                   II. ANALYSIS
       {¶ 20} In Ohio, “a petition to adopt a minor may be granted only if written
consent to the adoption has been executed” by the persons whose consent is
required under the adoption statutes. R.C. 3107.06; see also R.C. 3107.07. The
mother of the child, the father of the child (by way of marriage, adoption, or court
or administrative determination), or a putative father are presumed to have the right
to withhold consent to an adoption under R.C. 3107.06(A) through (C). A party
may overcome this presumption by establishing that an exception under R.C.
3107.07 to the consent requirement applies. See In re Adoption of P.L.H., 151 Ohio
St.3d 554, 2017-Ohio-5824, 91 N.E.3d 698, ¶ 32 (determining that the party
invoking an exception to the parental-consent requirement carries the burden of
establishing the exception by clear and convincing evidence). The exceptions that
may apply to a parent are set forth in R.C. 3107.07(A) and are different from those
that may apply to a putative father under R.C. 3107.07(B). The parties have agreed
that K.W. was a putative father.
       {¶ 21} Under R.C. 3107.07(B)(1), a putative father’s consent to an adoption
is not required if he failed to register with the Ohio Putative Father Registry later
than 15 days after the child’s birth. It is undisputed that K.W. failed to register
within the required time, and his argument that the probate court could not
determine his “status” for consent purposes until the consent hearing is without
merit. Although a hearing might be required for adoption petitioners to demonstrate
any exceptions to the consent requirement under R.C. 3107.07(B)(2), no hearing is
necessary to determine whether a putative father has properly registered. N.P. and



                                         8
                                 January Term, 2022




J.P. needed only to submit proof that a proper search of the putative-father registry
had been performed, which they did. See R.C. 3107.064(A); R.C. 3107.063(A)
(upon request, the “department [of job and family services] shall search the
registry” and “[i]f the department determines that a man is registered as the minor’s
putative father,” it shall provide “a certified copy of the man’s registration form
* * * [or, if] the department determines that no man is registered as the minor’s
putative father, it shall provide * * * a certified written statement to that effect”).
        {¶ 22} At the time that N.P. and J.P. filed the adoption petition, the 15-day-
postbirth window for any man to register as H.P.’s putative father had not expired.
So the probate court was not able to determine whether a putative father whose
consent was required existed at the time the petition was filed. Therefore, based on
the facts before us, N.P. and J.P.’s argument that the probate court’s consent
determination should have been made based on the time that the adoption petition
was filed cannot be sustained.
        {¶ 23} However, once the 15-day window expired and N.P. and J.P. filed
the certificate showing that no one had registered as H.P.’s putative father, K.W.
had no right to object to the adoption. At that point, K.W. did not have a right to
receive notice that the adoption petition had been filed, see R.C. 3107.11(A)(1), let
alone a right to object to it, and K.W.’s legal endeavor to be a parent to H.P. came
to an end, see R.C. 3107.07(B)(1); In re Adoption of H.N.R., 145 Ohio St.3d 144,
2015-Ohio-5476, 47 N.E.3d 803, ¶ 19 (explaining that failure to satisfy any one of
the statutory conditions “brings the putative-father process to an end”).
        {¶ 24} K.W. argues that even if he did not have the right as a putative father
to object to the adoption of H.P., he had a right to object as H.P.’s biological father.
We disagree.




                                           9
                             SUPREME COURT OF OHIO




  A. K.W. could not be a legal father to H.P. under the plain language of the
                                applicable statutes
       {¶ 25} According to K.W., even if his consent were not required as a
putative father, by the time the probate court conducted the consent hearing, he was
no longer a putative father but was, rather, a legal father for consent purposes. The
court of appeals agreed, holding that “at the time of the hearing, [K.W.] had a
second status, that of a biological father whose paternity had been judicially
determined.” 2021-Ohio-4567 at ¶ 5.
       {¶ 26} To be clear, the record does not contain a judicial determination that
K.W. is H.P.’s biological father. There is a stipulation in the probate-court record
that genetic-testing results concluded that K.W. is H.P.’s biological father. The
genetic-testing results that K.W. filed in the probate court were submitted with an
order of an administrative agency establishing K.W.’s paternity, but neither is a
judicial determination. The probate court accepted the parties’ stipulation, but the
probate court did not have jurisdiction to establish paternity, see R.C. 3111.06, and
there is no other entry in the record before us establishing that K.W. is H.P.’s
biological father. Regardless, the genetic-testing results are of no consequence,
because they were obtained after the adoption petition had been filed.
       {¶ 27} In addition to registering as a putative father, K.W. could have
protected his right for his consent to the adoption to be necessary by initiating an
administrative or court proceeding under R.C. Chapter 3111 to establish his legal
rights to parent H.P. See R.C. 3107.06(B)(3). He could have done this at any time,
even prior to the child’s birth. See R.C. 3111.04(C). However, for purposes of
preserving his right that his consent to any adoption be necessary, K.W. was
required to take these steps “prior to the date the [adoption] petition was filed,”
R.C. 3107.06(B)(3).
       {¶ 28} To be considered a father whose consent is presumed to be required
under R.C. 3107.06(B), any one of the following must apply: (1) the child was



                                         10
                                January Term, 2022




conceived or born while the father was married to the mother, (2) the father has
legally adopted the child, (3) the father’s parent-and-child relationship has been
established through a court or administrative proceeding prior to the date the
adoption petition was filed, or (4) the father has acknowledged paternity by filing
an affidavit with the appropriate agency. R.C. 3107.06(B). These provisions are
reinforced by the definition of “putative father” in R.C. 3107.01(H), which
reiterates the provisions. Thus, when K.W. said that he was a putative father, he
implicitly agreed that under the putative-father-registration provisions, he was also
not the legal father—he agreed that he was not married to J.D. when H.P. was
conceived, that he had not adopted H.P., that he had not filed a paternity
acknowledgement, and that he had not taken the steps necessary to establish his
parent-and-child relationship with H.P. prior to the date that the petition to adopt
H.P. was filed. K.W. could not be considered a father to H.P. under the plain
language of the statutes.
       {¶ 29} To process an adoption expeditiously, a probate court must be able
to determine whose consent to the adoption is required at the earliest point possible
in the proceeding. To permit a purported father to change his status for consent
purposes as K.W. suggests would not only ignore the time limitations set forth in
the relevant statutes, see R.C. 3107.062 and 3107.07(B)(1), but also “would leave
the rights of the parties to a pending adoption in a state of uncertainty and would
impede the adoption process that had already begun,” H.N.R., 145 Ohio St.3d 144,
2015-Ohio-5476, 47 N.E.3d 803, at ¶ 30.
       {¶ 30} We have envisioned the possibility that a father might revive his
right for his consent to an adoption to be necessary by establishing his paternity
after he has failed to timely register as a putative father. See id. at ¶ 19. Here, the
court of appeals relied on our statement in H.N.R. to that effect. See 2021-Ohio-
4567 at ¶ 5. But the court of appeals erred in interpreting that statement to mean
that a rights-reviving paternity action could occur after an adoption proceeding was




                                          11
                                   SUPREME COURT OF OHIO




already underway. The child in H.N.R. was four months old at the time the adoption
petition was filed. See H.N.R. at ¶ 3-4. So the father in H.N.R. had time to file his
paternity action after the deadline to register as a putative father had passed and
before the adoption petition was filed. The father failed to do so, and while we
were sympathetic to his situation, we noted that the father had not taken sufficient
steps to protect his right to object to an adoption. Id. at ¶ 36-37.
         {¶ 31} In fact, K.W.’s circumstances mirror those of the father in H.N.R.
The father in H.N.R. had obtained genetic-testing results concluding that he was the
father of H.N.R., but he failed to timely register with the putative-father registry.
Id. at ¶ 3-4. Like K.W., the father in H.N.R. sought custody of the child but not
until after the petition for adoption had been filed. See id. at ¶ 6. And as in this
case, the probate court in H.N.R. determined that the father’s consent was
unnecessary because he had made no effort to protect that right until after the
petition for adoption had been filed. See id. at ¶ 12.
         {¶ 32} We see nothing in the statutes or our precedent that gave K.W. an
additional opportunity to contest H.P.’s adoption by attempting to become a legal
father after the adoption proceeding had begun.
                       B. Pushcar and its progeny are inapplicable
         {¶ 33} K.W. argues that our decision in Pushcar, 110 Ohio St.3d 332, 2006-
Ohio-4572, 853 N.E.2d 647, required the probate court to stay the adoption
proceeding once K.W. filed his action in the Logan County juvenile court. We
acknowledge that the syllabus in Pushcar states: “When an issue concerning
parenting[3] of a minor is pending in the juvenile court, a probate court must refrain
from proceeding with the adoption of that child.” But we have never applied that



3. We have since limited “an issue concerning parenting,” Pushcar at syllabus, to questions
concerning parentage, i.e., paternity. See, e.g., State ex rel. Allen Cty. Children Servs. Bd. v. Mercer
Cty. Court of Common Pleas, Probate Div., 150 Ohio St.3d 230, 2016-Ohio-7382, 81 N.E.3d 380,
¶ 38, citing In re G.T.B., 128 Ohio St.3d 502, 2011-Ohio-1789, 947 N.E.2d 166, ¶ 10, fn. 2.




                                                  12
                                 January Term, 2022




principle to require the stay of an adoption proceeding when the juvenile-court
proceeding was initiated after the filing of the adoption petition. See, e.g., In re
A.R.W., 4th Dist. Washington Nos. 21CA19 and 22CA7, 2022-Ohio-2874, ¶ 44-45.
          {¶ 34} We find other problems with K.W.’s argument. K.W. never asked
the probate court to stay the adoption proceeding, and the record does not show that
he ever provided the probate court with a case number or copies of pleadings from
the juvenile-court matter. He also withdrew his request to establish paternity in the
probate court, agreed that he met the definition of “putative father” under R.C.
3107.01(H), and never asked the probate court to consider whether his consent was
required as a legal father. There was simply no reason for the probate court to issue
a stay.
          {¶ 35} The court of appeals also relied on Pushcar, and several cases that
followed it, in determining that K.W. could establish his paternity for consent
purposes after the filing of the adoption petition. 2021-Ohio-4567 at ¶ 6-7. But we
have never extended the holding in Pushcar to require a probate court to stay
adoption proceedings after they have begun. In fact, in Pushcar, we upheld “ ‘the
bedrock proposition that once a court of competent jurisdiction has begun the task
of deciding the long-term fate of a child, all other courts are to refrain from
exercising jurisdiction over that matter.’ ” Id. at ¶ 10, quoting In re Adoption of
Asente, 90 Ohio St.3d 91, 92, 734 N.E.2d 1224 (2000). Further, we have limited
Pushcar and its progeny to require a probate court to refrain from proceeding with
an adoption only when an issue of parentage pending in another court “affect[s] the
probate court’s ability to rule on the concurrent adoption petitions.” (Emphasis
sic.) In re Adoption of M.G.B.-E., 154 Ohio St.3d 17, 2018-Ohio-1787, 110 N.E.3d
1236, ¶ 35.
          {¶ 36} The probate court had jurisdiction over H.P.’s adoption proceeding
and was authorized to make its determination that K.W.’s consent was not required
before K.W. filed anything in the juvenile court. The probate court did not need




                                          13
                               SUPREME COURT OF OHIO




any information beyond the certificate showing that no putative father had timely
registered.    Likewise, there was nothing to prevent the juvenile court from
proceeding with the paternity determination, but under R.C. 3107.01(H) and
3107.06(B)(3), that determination was inconsequential to the adoption proceeding
because the determination was not requested prior to the date that the adoption
petition was filed.
          {¶ 37} The court of appeals’ application of Pushcar to the facts of this case
has the effect of removing or ignoring the statutory language “prior to the date the
petition was filed” from R.C. 3107.06(B)(3). No court can do that. Moreover, that
language is critical to the effective functioning of the adoption statutes, and it
obviously has significant meaning, as it draws a bright line between when a parent’s
consent to adoption is required and when it is not. The legislature could have
specified a different time within which a putative father might establish paternity
under R.C. 3107.01(H) or 3107.06(B)(3), but it specifically used the words “prior
to the date” regarding the filing of the adoption petition in both provisions. We
must give that language the effect it was intended.
                                 III. CONCLUSION
          {¶ 38} Because K.W. failed to timely register as a putative father or to
establish his paternity prior to the filing of the petition to adopt H.P., his consent to
H.P.’s adoption was not required. We reverse the judgment of the Third District
Court of Appeals and remand the matter to the court of appeals for it to consider
K.W.’s third and fourth assignments of error raised in that court, which the court
determined were moot, 2021-Ohio-4567 at ¶ 10-11.
                                                                    Judgment reversed
                                                                  and cause remanded.
          O’CONNOR, C.J., and KENNEDY, DEWINE, DONNELLY, and STEWART, JJ.,
concur.
          FISCHER, J., concurs in judgment only.



                                           14
                              January Term, 2022




                             _________________
       Hunt & Johnson, L.L.C., Jerry M. Johnson, and Christine M. Bollinger, for
appellants N.P. and J.P.
       Huffman, Kelley & Brock, L.L.C., and John C. Huffman, for appellant J.D.
       Schulze, Cox & Will and Faye D. Cox, for appellee.
       Susan Garner Eisenman, urging reversal for amicus curiae Ohio Adoption
Law Roundtable.
       A. Patrick Hamilton, urging reversal for amicus curiae Ad Hoc Committee
of Private Placing Adoption Agencies.
       Julia A. Cain, urging reversal for amicus curiae Academy of Adoption and
Assisted Reproduction Attorneys.
                             _________________




                                        15